Exhibit 10.1

 

LEASE AGREEMENT

 

LSOP 3 MN 3, LLC
Landlord

 

AND

 

NORTECH SYSTEMS, INC.
Tenant

 

AT

 

Meridian Business Center, Maple Grove, Minnesota

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

LEASE AGREEMENT

 

INDEX

 

§

 

Section

 

Page

 

 

 

 

 

1.

 

Basic Lease Terms and Definitions

 

1

 

 

 

 

 

2.

 

Premises

 

2

 

 

 

 

 

3.

 

Use

 

3

 

 

 

 

 

4.

 

Term; Possession

 

3

 

 

 

 

 

5.

 

Rent; Taxes

 

3

 

 

 

 

 

6.

 

Operating Expenses

 

3

 

 

 

 

 

7.

 

Utilities

 

4

 

 

 

 

 

8.

 

Insurance; Waivers; Indemnification

 

5

 

 

 

 

 

9.

 

Maintenance and Repairs

 

5

 

 

 

 

 

10.

 

Compliance

 

6

 

 

 

 

 

11.

 

Signs

 

7

 

 

 

 

 

12.

 

Alterations

 

7

 

 

 

 

 

13.

 

Mechanics’ Liens

 

8

 

 

 

 

 

14.

 

Landlord’s Right of Entry

 

8

 

 

 

 

 

15.

 

Damage by Fire or Other Casualty

 

8

 

 

 

 

 

16.

 

Condemnation

 

8

 

 

 

 

 

17.

 

Quiet Enjoyment

 

9

 

 

 

 

 

18.

 

Assignment and Subletting

 

9

 

 

 

 

 

19.

 

Subordination; Mortgagee’s Rights

 

9

 

 

 

 

 

20.

 

Tenant’s Certificate; Financial Information; Other Disclosures by Tenant

 

10

 

 

 

 

 

21.

 

Surrender

 

10

 

 

 

 

 

22.

 

Defaults — Remedies

 

11

 

 

 

 

 

23.

 

Tenant’s Authority

 

13

 

 

 

 

 

24.

 

Liability of Landlord

 

13

 

 

 

 

 

25.

 

Miscellaneous

 

13

 

 

 

 

 

26.

 

Notices

 

14

 

 

 

 

 

27.

 

Security Deposit

 

14

 

 

 

 

 

28.

 

Brokers

 

15

 

 

 

 

 

29.

 

Extension Option

 

15

 

 

 

 

 

30.

 

Right of First Offer

 

16

 

i

--------------------------------------------------------------------------------


 

THIS LEASE AGREEMENT (“Lease”) is made by and between LSOP 3 MN 3, LLC, a
Delaware limited liability company (“Landlord”) and NORTECH SYSTEMS, INC., a
Minnesota corporation (“Tenant”), and is dated as of the date on which this
Lease has been fully executed by Landlord and Tenant.

 

1.                                      Basic Lease Terms and Definitions

 

(a)                                 Premises:  19,154  rentable square feet
located in the Building, as shown on the location plan attached hereto as
Exhibit A as a part hereof.

 

(b)                                 Building: Meridian Business Center Building
containing approximately 49,827 rentable square feet

 

(c)                                  Building Address:  7550 Meridian Circle,
Maple Grove, Minnesota 55369

 

(d)                                 Term:  Eighty nine (89) full calendar months
(plus any partial month from the Commencement Date until the first day of the
next full calendar month during the Term).

 

(e)                                  Commencement Date:  Upon substantial
completion of the Premises in accordance with the Work Letter (as hereinafter
defined) or the date Tenant takes possession of the Premises, if earlier.

 

(f)                                   Expiration Date:  The last day of the
Term.

 

(g)                                 Minimum Annual Rent:  Payable in monthly
installments as follows:

 

MONTHS

 

MONTHLY INSTALLMENTS

 

ANNUAL

 

1-12*

 

$

11,579.83

*

$

138,958.00

**

13-24

 

$

11,869.33

 

$

142,431.95

 

25-36

 

$

12,166.06

 

$

145,992.75

 

37-48

 

$

12,470.21

 

$

149,642.57

 

49-60

 

$

12,781.96

 

$

153,383.63

 

61-72

 

$

13,101.52

 

$

157,218.22

 

73-84

 

$

13,429.06

 

$

161,148.68

 

85-89

 

$

13,764.78

 

$

68,823.91

***

 

--------------------------------------------------------------------------------

*plus, for any partial month from the Commencement Date until the first day of
the next full calendar month, a prorated monthly installment of Minimum Annual
Rent for such period based on the number of days in such partial month and the
amount of the monthly installment specified in the chart above.

 

** Provided no uncured Event of Default then exists beyond applicable notice and
cure periods, Landlord agrees to abate Tenant’s Minimum Annual Rent for the
first five (5) full calendar months of the Lease (the “Conditional Rent”). To
the extent that Conditional Rent is not abated because of an existing Event of
Default, upon Tenant’s cure of such Event of Default, Tenant shall receive the
benefit of the unabated portion of Conditional Rent.  Upon Landlord’s
termination of this Lease as a result of the occurrence of an Event of Default
at any time during the term of the Lease which remains uncured beyond applicable
notice and cure periods, in addition to any other remedies to which Landlord may
be entitled, Landlord shall be entitled to recover the unamortized portion of
the Conditional Rent, amortized on a straight-line basis over the final eighty
four (84) months of the initial Term (i.e., the Conditional Rent shall not be
deemed to have been abated, but shall become immediately due and payable as
unpaid rent earned, but due at the time of such Event of Default), provided that
such amount shall be deducted from any acceleration of rent by Landlord as a
result of such Event of Default.

 

*** Represents five (5) months Minimum Annual Rent.

 

(h)                                 Annual Operating Expenses:  $101,899.28,
payable in monthly installments of $8,491.61, subject to adjustment as provided
in this Lease, plus, for any partial month from the Commencement Date until the
first day of the next full calendar month, a prorated monthly installment of
Annual

 

--------------------------------------------------------------------------------


 

Operating Expenses for such period based on the number of days in such partial
month and the amount of the monthly installment payable as provided in this
Lease.

 

(i)                                    Tenant’s Share: 38.44% (also see
Definitions)

 

(j)                                    Use:  General office, light
assembly/manufacturing, warehousing and shipping, all in compliance with all
applicable Laws.

 

(k)                                 Security Deposit:  $20,071.44

 

(l)                                    Addresses For Notices:

 

Landlord:

 

LSOP 3 MN 3, LLC

Greenfield Partners, LLC

2 Post Road West

Westport, Connecticut 06880

Attn: Barry P. Marcus

 

Tenant:

 

Before the Commencement Date:

 

1120 Wayzata Boulevard East

Wayzata, MN 55391

 

On or after the Commencement Date: Premises

 

(m)                             Additional Defined Terms:  See Rider 1 for the
definitions of other capitalized terms.

 

(n)                                 Parking Spaces: 65 spaces in the parking
deck or surface parking lot adjacent to the Building (“Parking Facility”) on
non-exclusive, unreserved basis.

 

(o)                                 Contents:  The following are attached to and
made a part of this Lease:

 

Rider 1 — Additional Definitions

Exhibits:

A — Plan showing Premises

 

 

B — Building Rules

 

 

C — Estoppel Certificate Form

 

 

D — Work Letter

 

2.                                      Premises

 

(a)                                 Landlord shall construct improvements to the
Premises in substantial conformity with the plans and outline specifications of
the plan to be prepared pursuant to the provisions of the Work Letter (the “Work
Letter”) attached hereto as Exhibit D as a part hereof.

 

(b)                                 Subject to the terms of this Lease, Landlord
leases to Tenant and Tenant leases from Landlord the Premises, together with the
right in common with others to use the Common Areas.  Subject only to the
Landlord’s obligations set forth in the Work Letter and any express
representation or warranty in this Lease, Tenant accepts the Premises, Building
and Common Areas “AS IS”, without relying on any representation, covenant or
warranty by Landlord.  Landlord and Tenant (a) acknowledge that all square foot
measurements are approximate and (b) stipulate and agree to the rentable square
footages set forth in Sections 1(a) and (b) above for all purposes with respect
to this Lease.  Landlord represents and warrants to Tenant that, as of the
Commencement Date, all Building Systems and exterior doors serving the Premise
shall be in good operating condition.

 

(c)                                  Tenant, at no additional charge, may use
the number of Parking Spaces in the Parking Facility indicated in
Section 1(n) on a non-exclusive, unreserved basis, except as may be expressly
set forth in Section 1(n).  Landlord does not guaranty that Tenant will be able
to use the Parking Spaces in case of a casualty, act of God, or other force
majeure event or condemnation affecting the Parking Facility.  Landlord will not
be liable for damage to any vehicle using the Parking Facility pursuant to this
Lease, including theft, collision, fire, or any other damage to

 

2

--------------------------------------------------------------------------------


 

such vehicle; Landlord will not be responsible for articles left in such
vehicles; Landlord will not be liable for loss of use of any such vehicles that
are damaged while using the Parking Facility.  Except to the extent caused by
the negligence or intentional misconduct of Landlord, Landlord will not be
liable for any injury to any person using the Parking Facility regardless of the
cause of such injury; all persons using the Parking Facility will do so at their
own risk.  Tenant may not assign its right to use the Parking Spaces, except
(a) in conjunction with a permitted assignment of this Lease or sublease of the
Premises and (b) for periodic use by Tenant’s clients and affiliates.

 

3.                                      Use

 

Tenant shall occupy and use the Premises only for the Use specified in Section l
above.  Tenant shall not permit any conduct or condition which endangers,
disturbs or otherwise unreasonably interfere with any other Building occupant’s
normal operations or with the management of the Building.  Tenant shall not be
required to continuously occupy the Premises or to continuously operate its
business at the Premises, provided that Tenant otherwise complies with the
requirements of this Lease.

 

4.                                      Term; Possession

 

The Term of this Lease shall commence on the Commencement Date and shall end on
the Expiration Date, unless sooner terminated in accordance with this Lease.  If
Landlord is delayed in delivering possession of all or any portion of the
Premises to Tenant as of the Commencement Date, Tenant will take possession on
the date Landlord delivers possession, which date will then become the
Commencement Date (and the Expiration Date will be extended so that the number
of full calendar months during the Term remains unaffected by such delay). 
Landlord shall not be liable for any loss or damage to Tenant resulting from any
delay in delivering possession.  In the event the Commencement Date has not
occurred by July 15, 2015 and such delay was not caused by a Tenant Delay (as
set forth in the Work Letter) or an event of force majeure, the Tenant may, as
its sole and exclusive remedy, terminate this Lease by thirty (30) days written
notice to Landlord; provided that if the Commencement Date shall occur after
delivery of such notice, but before the expiration of such thirty (30) day
period, the termination shall be null and void and this Lease shall continue in
full force and effect.

 

5.                                      Rent; Taxes

 

Tenant agrees to pay to Landlord, without demand, deduction, setoff,
counterclaim or offset, Minimum Annual Rent and Annual Operating Expenses for
the Term.  Tenant shall pay the Monthly Rent, in advance, on the first day of
each calendar month during the Term, at Landlord’s address designated in
Section 1 above unless Landlord designates otherwise; provided that Monthly Rent
for the sixth full month shall be paid at the signing of this Lease..  If the
Commencement Date is not the first day of the month, the Monthly Rent for that
partial month shall be apportioned on a per diem basis and shall be paid on or
before the Commencement Date.  Tenant shall pay Landlord a service and handling
charge equal to the lesser of $500.00 or 5% of any Rent not paid within 5
business days after the date due.  In addition, any Rent, including such charge,
not paid within 5 business days after the due date will bear interest at the
Interest Rate from the sixth (6th) business day following the due to the date
paid.  Tenant shall pay before delinquent all taxes levied or assessed upon,
measured by, or arising from: (a) the conduct of Tenant’s business; (b) Tenant’s
leasehold estate; or (c) Tenant’s personal property.  Additionally, Tenant shall
pay to Landlord all sales, use, transaction privilege, or other excise tax that
may at any time be levied or imposed upon, or measured by, any amount payable by
Tenant under this Lease.

 

6.                                      Operating Expenses

 

(a)                                 The amount of the Annual Operating Expenses
set forth in Section 1(h) above represents Tenant’s Share of the estimated
Operating Expenses for the calendar year in which the Term commences.  Landlord
may reasonably adjust such amount from time to time if the estimated Annual
Operating Expenses increase or decrease; Landlord may also invoice Tenant
separately from time to time for Tenant’s Share of any extraordinary or
unanticipated Operating Expenses.  By April 30th of each year (and as soon as
practical after the expiration or termination of this Lease or, at Landlord’s
option, after a sale of the Property), Landlord shall provide Tenant with a
reasonably detailed statement of Operating Expenses for the preceding calendar
year or part thereof.  Within 30 days after delivery of the statement to Tenant,
Landlord or Tenant shall pay to the other the amount of any overpayment or
deficiency then due from one to the other or, at Landlord’s option, Landlord may
credit Tenant’s account for any overpayment.  If Tenant does not give Landlord
notice within 60 days after receiving Landlord’s statement that

 

3

--------------------------------------------------------------------------------


 

Tenant disagrees with the statement and specifying the items and amounts in
dispute, Tenant shall be deemed to have waived the right to contest the
statement and the amounts set forth in good faith by Landlord in such statement
shall thereafter be deemed conclusive against Tenant.  Landlord’s and Tenant’s
obligation to pay any overpayment or deficiency due the other pursuant to this
Section shall survive the expiration or termination of this Lease. 
Notwithstanding any other provision of this Lease to the contrary, Landlord may,
in its reasonable discretion, determine from time to time the method of
computing and allocating Operating Expenses, including the method of allocating
Operating Expenses to various types of space within the Building to reflect any
disparate levels of services provided to different types of space.  If the
Building is not at least 95% occupied during any period, Landlord may make a
reasonable adjustment based on occupancy in computing the Operating Expenses for
such period of expenses that vary based on the level of occupancy of the
Building,  so that Operating Expenses are computed as though the Building had
been 95% occupied.

 

(b)                                 Upon request of Tenant, and not more than
once in any twelve (12) month period, Landlord shall make its records relating
to Operating Expenses for the immediately preceding calendar year available to
Tenant for review.  The right to such review shall be conditional upon the
following:  (a) no Event of Default by Tenant has occurred;  (b) Tenant shall be
current in the payment of all Operating Expenses; (c) Tenant must provide
Landlord at least thirty (30) days advance notice of its desire to review such
information, and Landlord shall make the same available to Tenant at Landlord’s
offices during regular business hours; (d) such review shall be at Tenant’s sole
cost and expense; (e) Landlord shall not be obligated to provide any
documentation other than that maintained by Landlord in the ordinary course of
its business; (f) such review may not be conducted on a contingency basis and
must be conducted by a certified public accountant; (g) Tenant shall provide a
copy of the results of such review to Landlord, and Landlord may conduct an
independent review of the same; (h) Tenant shall hold all of the results of such
review confidential and shall not disclose the same to any other party; (i) the
party performing the review on behalf of Tenant may not have performed such
review for any other tenant of the Building, and may not solicit audit business
for any other tenant in the Building concurrently with or following such review
for Tenant (j) no assignee or transferee of Tenant shall have the right to
conduct an audit for any period prior to the effective date of such assignment
or transfer; and (k) no subtenant shall have any right to conduct an audit.  If
Landlord and Tenant determine that Operating Expenses for the year in question
were overpaid by Tenant then Landlord shall provide Tenant with a credit against
the next installment(s) of Rent in the amount of such overpayment.  Likewise, if
Landlord and Tenant determine that Operating Expenses for the year in question
are more than what was paid by Tenant then Tenant shall pay Landlord the amount
of such underpayment within thirty (30) days.

 

7.                                      Utilities

 

Tenant shall pay gas, electricity, heat, water, sewer,  power, telephone and
other communication services and any other utilities supplied to the Premises. 
Except to the extent Landlord elects to provide any such services and invoice
Tenant for the cost or include the cost in Operating Expenses, Tenant shall
obtain service in its own name and timely pay all charges directly to the
provider.  Landlord shall not be responsible or liable for any interruption in
such services, nor shall such interruption affect the continuation or validity
of this Lease.   Notwithstanding the foregoing, if any of the foregoing services
is interrupted due solely to the gross negligence or willful misconduct of
Landlord such that Tenant cannot and does not reasonably conduct its Permitted
Use in the Premises from the standpoint of prudent business management and the
interruption continues for a period of at least five (5) consecutive business
days following Landlord’s receipt of notice from Tenant, then Minimum Annual
Rent shall abate as to the portion of the Premises rendered unusable during the
period beginning on the sixth (6th ) consecutive business day of the
interruption and ending on the date the service is restored.   Landlord shall
have the exclusive right to select, and to change, the companies providing such
services to the Building or Premises, and to purchase green or renewable energy,
provided that the costs for such green or renewable energy are not materially
higher than the costs for standard utility service.  Any wiring, cabling or
other equipment necessary to connect Tenant’s telecommunications equipment shall
be Tenant’s responsibility, and shall be installed in a manner approved by
Landlord.  In the event Tenant’s consumption of any utility or other service
included in Operating Expenses is excessive when compared with other occupants
of the Property as determined in Landlord’s reasonable discretion, Landlord may
invoice Tenant separately for, and Tenant shall pay on demand, the incremental
cost of Tenant’s excessive consumption, as reasonably determined by Landlord.

 

4

--------------------------------------------------------------------------------


 

8.                                      Insurance; Waivers; Indemnification

 

(a)                                 Tenant, at its expense, shall keep in effect
commercial general liability insurance, including blanket contractual liability
insurance, covering Tenant’s use of the Property, with such coverages and limits
of liability not less than a $1,000,000 combined single limit with a $3,000,000
general aggregate limit (which general aggregate limit may be satisfied by an
umbrella liability policy) for bodily injury or property damage; however, such
limits shall not limit Tenant’s liability hereunder.  The policy shall name
Landlord and any other associated or affiliated entity as their interests may
appear and at Landlord’s request, any Mortgagee(s), as additional insureds,
shall be written on an “occurrence” basis and not on a “claims made” basis and
shall be endorsed to provide that it is primary to and not contributory to any
policies carried by Landlord and to provide that it shall not be cancelable or
reduced without at least 30 days prior notice to Landlord, provided that
Tenant’s obligation to have its insurer(s) provide Landlord with any notices of
changes or cancellations of policies shall be limited to the extent such notice
requirements are provided for under the then generally available insurance
policies and ACORD certificates..  The insurer shall be authorized to issue such
insurance, licensed to do business and admitted in the state in which the
Property is located and rated at least A VII in the most current edition of
Best’s Insurance Reports.  Tenant shall deliver to Landlord on or before the
Commencement Date or any earlier date on which Tenant accesses the Premises, and
at least 30 days prior to the date of each policy renewal, a certificate of
insurance evidencing such coverage.

 

(b)                                 Landlord and Tenant each waive, and release
each other from and against, all claims for recovery against the other for any
loss or damage to the property of such party arising out of fire or other
casualty coverable by a standard “Causes of Loss-Special Form” property
insurance policy with, in the case of Tenant, such endorsements and additional
coverages as are considered good business practice in Landlord’s and Tenant’s
businesses, even if such loss or damage shall be brought about by the fault or
negligence of the other party or its Agents.  This waiver and release is
effective regardless of whether the releasing party actually maintains the
insurance described above in this subsection and is not limited to the amount of
insurance actually carried, or to the actual proceeds received after a loss. 
Each party shall have its insurance company that issues its property coverage
waive any rights of subrogation, and shall have the insurance company include an
endorsement acknowledging this waiver, if necessary.  Tenant assumes all risk of
damage of Tenant’s property within the Property, including any loss or damage
caused by water leakage, fire, windstorm, explosion, theft, act of any other
tenant, or other cause.

 

(c)                                  Subject to subsection (c) above, and except
to the extent caused by the negligence or willful misconduct of Landlord or its
Agents, Tenant will indemnify, defend, and hold harmless Landlord and its Agents
from and against any and all claims, actions, damages, liability and expense
(including reasonable fees of attorneys, investigators and experts) which may be
asserted against, imposed upon, or incurred by Landlord or its Agents and to the
extent arising out of or in connection with loss of life, personal injury or
damage to property in or about the Premises or to the extent arising out of the
occupancy or use of the Property by Tenant or its Agents or to the extent
occasioned wholly or in part by any act or omission of Tenant or its Agents,
whether prior to, during or after the Term.  Tenant’s obligations pursuant to
this subsection shall survive the expiration or termination of this Lease.

 

9.                                      Maintenance and Repairs

 

(a)                                 Landlord shall Maintain the Building,
including the Premises (except to the extent of Tenant’s obligations set forth
in Section 9(b) hereof), the Common Areas, the Building Systems and any other
improvements owned by Landlord located on the Property.  If Tenant becomes aware
of any condition that is Landlord’s responsibility to repair, Tenant shall
promptly notify Landlord of the condition.

 

(b)                                 Tenant at its sole expense shall keep the
Premises and the fixtures, improvements, equipment, and finishes, and any
Alterations therein in clean, safe, and sanitary condition and in good order and
repair and will cause no waste or injury thereto.  Tenant shall provide
janitorial and trash removal for the Premises to a commercially reasonable
standard.  Alterations, repairs and replacements to the Property, including the
Premises, made necessary because of Tenant’s Alterations or installations, any
use or circumstances special or particular to Tenant, or any act or omission of
Tenant or its Agents shall be made at the sole expense of Tenant to the extent
not covered by any applicable insurance proceeds paid to Landlord. 
Notwithstanding the foregoing, in the event of a repair or replacement of any
HVAC unit costing in excess of $1,000.00 per unit, per instance, except to the
extent caused by Tenant’s or Tenant’s Agents’, employees’, contractors’ or
invitees’ negligence or willful misconduct, Landlord shall cause such work to be
completed and the cost thereof shall be amortized over the reasonable useful
life thereof, and Tenant shall pay the monthly amortized portions thereof to the
extent falling during the Term (as the same may be extended).  Additionally, and
notwithstanding the foregoing, both parties expressly acknowledge

 

5

--------------------------------------------------------------------------------


 

that four (4) of the eight (8) HVAC units serving the Premises (being Unites 1,
2, 3 and 6) are over twenty (20) years old (each and “Aged Unit”, collectively,
the “Aged Units”).  Tenant shall not (and Landlord shall) be responsible for any
repairs to the Aged Units or for their replacement. Once any Aged Unit is
replaced Tenant shall be responsible for the replacement unit in the same manner
as the other units serving the Premises that are not Aged Units.

 

10.                               Compliance

 

(a)                                 Tenant will, at its expense, promptly comply
with all Laws now or subsequently pertaining to the Premises or Tenant’s use or
occupancy.  Tenant will pay any taxes or other charges by any authority on
Tenant’s property or trade fixtures or relating to Tenant’s use of the
Premises.  Neither Tenant nor its Agents shall use the Premises in any manner
that under any Law would require Landlord to make any Alteration to or in the
Building or Common Areas (without limiting the foregoing, Tenant shall not use
the Premises in any manner that would cause the Premises or the Property to be
deemed a “place of public accommodation” under the ADA if such use would require
any such Alteration).  Tenant shall be responsible for compliance with the ADA,
and any other Laws regarding accessibility, with respect to the Premises.  Other
than amounts passed through as an Operating Expense pursuant to the terms of the
Lease, notwithstanding the foregoing, Tenant shall in no event be obligated to
perform or bear the cost of any work or repair of a capital or structural nature
in connection with compliance with any laws applicable to the Premises, except
to the extent such work is legally required due to Tenant’s specific use of the
Premises or any Alteration performed by or on behalf of Tenant.

 

(b)                                 Tenant will comply, and will cause its
Agents to comply, with the Building Rules.  Tenant’s obligation under this Lease
to comply with Landlord’s rules and regulations shall be limited to such
reasonable, non-discriminatory and uniformly-enforced rules and regulations as
Landlord may from time to time prescribe, which are consistent with Tenant’s
rights under this Lease.  In no event shall any rules and regulations of
Landlord, or any modifications or amendments, materially reduce Tenant’s rights
under this Lease, materially increase Tenant’s obligations, or otherwise be
inconsistent with the provisions of the body of this Lease. In the event of
conflict between such rules and regulations and the provisions of the body of
this Lease, the provisions of the body of this Lease shall prevail.

 

(c)                                  Tenant agrees not to do anything or fail to
do anything which will increase the cost of Landlord’s insurance or which will
prevent Landlord from procuring policies (including public liability) from
companies and in a form satisfactory to Landlord.  If any breach of the
preceding sentence by Tenant causes the rate of fire or other insurance to be
increased, Tenant shall pay the amount of such increase as additional Rent
within 30 days after being billed. Landlord acknowledges and agrees that
Tenant’s lawful use of the Premises for the express purposes set forth in Lease
shall in no event be deemed to have any effect upon Landlord’s insurance
policies or the premiums.

 

(d)                                 Tenant agrees that (i) no activity will be
conducted on the Premises that will use or produce any Hazardous Materials,
except for activities which are part of the ordinary course of Tenant’s business
and are conducted in accordance with all Environmental Laws (“Permitted
Activities”); (ii) the Premises will not be used for storage of any Hazardous
Materials, except for materials used in the Permitted Activities which are
properly stored in a manner and location complying with all Environmental Laws;
(iii) no portion of the Premises or Property will be used by Tenant or Tenant’s
Agents for disposal of Hazardous Materials; (iv) Tenant will deliver to Landlord
copies of all Material Safety Data Sheets and other written information prepared
by manufacturers, importers or suppliers of any chemical; and (v) Tenant will
immediately notify Landlord of any violation by Tenant or Tenant’s Agents of any
Environmental Laws or the release or suspected release of Hazardous Materials
in, under or about the Premises, and Tenant shall immediately deliver to
Landlord a copy of any notice, filing or permit sent or received by Tenant with
respect to the foregoing.  If at any time during or after the Term, any portion
of the Property is found to be contaminated by Tenant or Tenant’s Agents or
subject to conditions prohibited in this Lease caused by Tenant or Tenant’s
Agents, Tenant will indemnify, defend and hold Landlord harmless from all
claims, demands, actions, liabilities, costs, expenses, attorneys’ fees, damages
and obligations of any nature arising from or as a result thereof, and Landlord
shall have the right to direct remediation activities, all of which shall be
performed at Tenant’s cost.  Tenant’s obligations pursuant to this subsection
shall survive the expiration or termination of this Lease.  Tenant’s obligations
under the Lease with respect to Hazardous Materials shall apply only in
connection with, and to the extent of, Hazardous Materials brought onto, stored,
handled, manufactured, transported or released from or about the Premises by
Tenant and/or Tenant’s Agents.

 

6

--------------------------------------------------------------------------------


 

(e)                                  Landlord warrants that, to its actual
knowledge, as of the date of this Lease, Landlord has received no notice, which
remains uncured, that the Premises are in violation of applicable Environmental
Laws.

 

11.                               Signs

 

Tenant shall, at its sole cost and expense, have the non-exclusive right to
install (i) exterior signage on the Building’s facade (ii) signage on one panel
on the existing monument sign serving the Building, and (iii) the right to
install a new monument sign on the boulevard, at Tenant’s expense.  All such
signage shall be subject to applicable Laws and obtaining any approvals required
by such applicable Laws. Such signage shall also be subject to Landlord’s prior
written consent as to design, size and location, such consent not to be
unreasonably withheld, delayed or conditioned.  Tenant shall not place any signs
on the Property without the prior consent of Landlord, other than signs that are
located wholly within the interior of the Premises and are not intended to be
directed for visibility from the exterior of the Premises.  Tenant shall
maintain all signs installed by Tenant in good condition and in compliance with
all applicable Laws and the Building Rules. Tenant shall remove its signs at the
termination of this Lease, shall repair any resulting damage, and shall restore
the Property to its condition existing prior to the installation of Tenant’s
signs.

 

12.                               Alterations

 

Except for non-structural Alterations that (i) do not exceed $10,000 in any
twelve month period, (ii) are not readily visible from the exterior of the
Premises, (iii) do not affect any Building System or the structural strength of
the Building, (iv) do not require penetrations into the floor, ceiling or walls,
and (v) do not require work within the walls, below the floor or above the
ceiling, Tenant shall not make or permit any Alterations in or to the Premises
without first obtaining Landlord’s consent, which consent may be granted or
withheld in Landlord’s sole discretion as to any exterior or structural
Alterations, but shall not be unreasonably withheld, conditioned or delayed as
to interior and non-structural Alterations With respect to any Alterations made
by or on behalf of Tenant (whether or not the Alteration requires Landlord’s
consent): (i) not less than 10 days prior to commencing any Alteration, Tenant
shall deliver to Landlord the plans, specifications and necessary permits for
the Alteration, together with certificates evidencing that Tenant’s contractors
and subcontractors have adequate insurance coverage naming Landlord and any
other associated or affiliated entity as their interests may appear as
additional insureds, (ii) Tenant shall obtain Landlord’s prior written approval
of any contractor or subcontractor, (iii) the Alteration shall be constructed
with new materials, in a good and workmanlike manner, and in compliance with all
Laws and the plans and specifications delivered to, and, if required above,
approved by Landlord, (iv) Tenant shall pay Landlord all reasonable third party
costs and expenses in connection with Landlord’s review of Tenant’s plans and
specifications, and of any supervision or inspection of the construction
Landlord deems necessary not to exceed in the aggregate, per project, the
greater of $500.00 or 3% of the hard construction costs of the Alterations being
performed (provided that there shall be no charge to Tenant for minor
Alterations), and (v) upon Landlord’s request Tenant shall, prior to commencing
any Alteration, fully cooperate with Landlord in order to post any statutory
“non-responsibility” notices that may limit third party lien rights.  Any
Alteration by or on behalf of Tenant shall be the property of Tenant until the
expiration or termination of this Lease; at that time without payment by
Landlord the Alteration shall, at Landlord’s option, either remain on the
Property and become the property of Landlord or be removed by Tenant, in which
event Tenant will repair any resulting damage and will restore the Premises to
the condition existing prior to Tenant’s Alteration.  At Tenant’s request prior
to any Alterations being performed by, for, or on behalf of, Tenant, Landlord
will notify Tenant in writing whether Tenant is required to remove the specific
Alteration(s) at the expiration or termination of this Lease.  Tenant may
install its trade fixtures, furniture and equipment in the Premises, provided
that the installation and removal of them will not affect any structural portion
of the Property, any Building System or any other equipment or facilities
serving the Building or any occupant.  For Alterations, additions, improvements
or other work, which require Landlord’s approval, Landlord shall respond in
approval or disapproval of Tenant’s plans and specifications within ten
(10) days of receipt.   If Landlord disapproves Tenant’s plans and
specifications, Landlord shall detail the reasons for such disapproval with
sufficient particularity to allow Tenant to resubmit the plans and
specifications for approval.  Tenant shall have the right to remove its trade
fixtures, furnishings, equipment, signage and inventory from the Premises at any
time, provided that Tenant shall repair any damage resulting from such removal.

 

7

--------------------------------------------------------------------------------


 

13.                               Mechanics’ Liens

 

Tenant promptly shall pay for any labor, services, materials, supplies or
equipment furnished to Tenant in or about the Premises.  Tenant shall keep the
Premises and the Property free from any liens arising out of any labor,
services, materials, supplies or equipment furnished or alleged to have been
furnished to Tenant.  Should any such lien or notice of such lien be filed
against the Premises or the Property, Tenant shall immediately notify Landlord
and discharge the same by bonding or otherwise within 30 days after Tenant has
notice that the lien or claim is filed regardless of the validity of such lien
or claim.

 

14.                               Landlord’s Right of Entry

 

Tenant shall permit Landlord and its Agents to enter the Premises at all
reasonable times following reasonable notice (except in an emergency, at which
time no notice shall be required) to inspect, Maintain, or make Alterations to
the Premises or Property, to exhibit the Premises for the purpose of sale or
financing, and, during the last 12 months of the Term, to exhibit the Premises
to any prospective tenant.  Landlord will make reasonable efforts not to
inconvenience Tenant in exercising such rights, but Landlord shall not be liable
for any interference with Tenant’s occupancy resulting from Landlord’s entry. 
Other than in the event of an emergency, Tenant shall have the right to require
Landlord or any representative of Landlord to be accompanied by one of Tenant’s
employees during any such entry or otherwise subject to Tenant’s reasonable
security protocols provided that Landlord has been given prior written notice of
such reasonable security protocols.  Landlord shall, at its own cost, repair any
damage to the Premises and reimburse Tenant for any damage caused to Tenant’s
personal property in connection with such entry.

 

15.                               Damage by Fire or Other Casualty

 

If the Premises, Building or Common Areas shall be damaged or destroyed by fire
or other casualty, Tenant shall promptly notify Landlord, and Landlord, subject
to the conditions set forth in this Section, shall repair such damage and
restore the Premises, Building or Common Areas to substantially the same
condition in which they were immediately prior to such damage or destruction,
but not including the repair, restoration or replacement of the fixtures,
equipment, or Alterations (other than the building standard improvements
included within the Tenant Improvements) installed by or on behalf of Tenant. 
Landlord shall notify Tenant, within 30 days after the date of the casualty, if
Landlord anticipates that the restoration will take more than 180 days from the
date of the casualty to complete; in such event, either Landlord or Tenant
(unless the damage was caused by Tenant) may terminate this Lease by giving
notice to the other within 10 days after Landlord’s notice, which notice shall
specify a termination date not less than ten (10) days or more than thirty (30)
days after such termination notice; provided Landlord’s election to terminate
may be contained in the original notice to Tenant.  If a casualty occurs during
the last 12 months of the Term, Landlord may terminate this Lease unless Tenant
has the right to extend the Term for at least 3 more years and does so within 30
days after the date of the casualty.  Moreover, notwithstanding anything herein
to the contrary, Landlord may terminate this Lease if the loss is not covered by
the insurance proceeds actually received by Landlord and available to be used
toward the restoration of the Premises or Common Areas, which shall not include
proceeds of insurance paid or payable to any Mortgagee unless such Mortgagee
agrees in writing allow such funds to be used toward the restoration.  Tenant
will receive an abatement of Minimum Annual Rent to the extent the Premises are
rendered untenantable as a result of the casualty.

 

16.                               Condemnation

 

If (a) all of the Premises are Taken, (b) any part of the Premises is Taken and
the remainder is insufficient in Landlord’s opinion for the reasonable operation
of Tenant’s business, or (c) any of the Property is Taken, and, in Landlord’s
opinion, it would be impractical or the condemnation proceeds are insufficient
to restore the remainder, then this Lease shall terminate as of the date the
condemning authority takes possession.  If this Lease is not terminated,
Landlord shall restore the Building to a condition as near as reasonably
possible to the condition prior to the Taking, the Minimum Annual Rent shall be
abated for the period of time all or a part of the Premises is untenantable in
proportion to the square foot area untenantable, and this Lease shall be amended
appropriately.  The compensation awarded for a Taking shall belong to Landlord. 
Except for any relocation benefits to which Tenant may be entitled, Tenant
hereby assigns all claims against the condemning authority to Landlord,
including, but not limited to, any claim relating to Tenant’s leasehold estate. 
The forgoing shall not prohibit Tenant from making its own claim to the
condemning authority, provided that such claim does not reduce the amount
recoverable by Landlord.

 

8

--------------------------------------------------------------------------------


 

17.                               Quiet Enjoyment

 

Landlord covenants that Tenant, upon performing all of its covenants, agreements
and conditions of this Lease, shall have quiet and peaceful possession of the
Premises as against anyone claiming by or through Landlord, subject, however, to
the terms of this Lease.

 

18.                               Assignment and Subletting

 

(a)                                 Except as provided in Section (b) below,
Tenant shall not enter into nor permit any Transfer voluntarily or by operation
of law, without the prior consent of Landlord, which consent shall not be
unreasonably withheld.  Without limitation, Tenant agrees that Landlord’s
consent shall not be considered unreasonably withheld if (i) the proposed
transferee is an existing tenant of Landlord in the Building, or has negotiated
with Landlord for space in the Building anytime in the last twelve (12) calendar
months, (ii) the business, business reputation, or creditworthiness of the
proposed transferee is unacceptable to Landlord, (iii) Tenant is in default
under this Lease beyond the applicable cure period.  A consent to one Transfer
shall not be deemed to be a consent to any subsequent Transfer.  In no event
shall any Transfer relieve Tenant from any obligation under this Lease. 
Landlord’s acceptance of Rent from any person shall not be deemed to be a waiver
by Landlord of any provision of this Lease or to be a consent to any Transfer. 
Any Transfer not in conformity with this Section 18 shall be void at the option
of Landlord.

 

(b)                                 Landlord’s consent shall not be required in
the event of any Transfer by Tenant to an Affiliate provided that (i) the
Affiliate has a tangible net worth at least equal to that of Tenant as of the
date of this Lease, (ii) Tenant provides Landlord notice of the Transfer at
least 15 days prior to the effective date, together with current financial
statements of the Affiliate certified by an executive officer of the Affiliate,
and (iii) in the case of an assignment or sublease, Tenant delivers to Landlord
a commercially reasonable assumption agreement executed by Tenant and the
Affiliate, together with a certificate of insurance evidencing the Affiliate’s
compliance with the insurance requirements of Tenant under this Lease.

 

(c)                                  For any Transfer other than to an
Affiliate, Tenant shall pay to Landlord, promptly upon receipt, fifty percent
(50%) of the excess of (i) all compensation received and to be received by
Tenant for or as a result of the Transfer over (ii) the Rent allocable to the
Premises transferred.

 

(d)                                 If Tenant requests Landlord’s consent to a
Transfer, Tenant shall provide Landlord, at least 15 days prior to the proposed
Transfer, current financial statements of the transferee certified by an
executive officer of the transferee, a complete copy of the proposed Transfer
documents pertaining to this Lease or the Premises, and any other information
Landlord reasonably requests.  Immediately following any approved assignment or
sublease, Tenant shall deliver to Landlord an assumption agreement reasonably
acceptable to Landlord executed by Tenant and the transferee, together with a
certificate of insurance evidencing the transferee’s compliance with the
insurance requirements of Tenant under this Lease.  Tenant agrees to reimburse
Landlord for reasonable administrative and attorneys’ fees in connection with
the processing and documentation of any Transfer for which Landlord’s consent is
requested, in an amount not to exceed $2,500.00 per requested Transfer.

 

19.                               Subordination; Mortgagee’s Rights

 

(a)                                 Subject to Mortgagee’s rights set forth in
this Lease, Tenant accepts this Lease subject and subordinate to any Mortgage
now or in the future affecting the Premises.  This clause shall be
self-operative, but within 10 business days after request, Tenant shall execute
and deliver any further instruments confirming the subordination of this Lease
and any further instruments of attornment that the Mortgagee may reasonably
request.  However, any Mortgagee may at any time subordinate its Mortgage to
this Lease, without Tenant’s consent, by giving notice to Tenant, and this Lease
shall then be deemed prior to such Mortgage without regard to their respective
dates of execution and delivery; provided that such subordination shall not
affect any Mortgagee’s rights with respect to condemnation awards, casualty
insurance proceeds, intervening liens or any right which shall arise between the
recording of such Mortgage and the execution of this Lease.  The subordination
of Tenant’s interest under this Lease to any Mortgage placed on the Premises
after the date of this Lease, as well as Tenant’s obligation to attorn to any
Mortgagee and/or purchaser through foreclosure or sale in lieu thereof with
respect to any such Mortgage, shall be conditioned on the Mortgagee, purchaser
or other party in question agreeing to recognize and not

 

9

--------------------------------------------------------------------------------


 

disturb Tenant’s rights under this Lease, provided that Tenant is not in default
hereunder beyond applicable notice and cure periods.

 

(b)                                 Upon receipt of Tenant’s written request,
Landlord shall use its commercially reasonable efforts (but with no obligation
to pay any out-of-pocket fees or sums) to obtain from any Mortgagee a
non-disturbance agreement in favor of Tenant on such Mortgagee’s standard form. 
Tenant acknowledges that no Mortgagee shall be (i) liable for any act or
omission of a prior landlord, unless such breach is of an ongoing nature,
(ii) subject to any rental offsets or defenses against a prior landlord,
(iii) bound by any amendment of this Lease made after the date that that Tenant
is notified of the mortgage without the Mortgagee’s written consent (such
consent not to be unreasonably withheld, delayed or conditioned), (iv) bound by
payment of Monthly Rent more than one month in advance or liable for any other
funds paid by Tenant to Landlord unless such funds actually have been
transferred to the Mortgagee by Landlord, or (v) responsible for any Security
Deposit, except to the extent actually received by such Mortgagee.

 

(c)                                  The provisions of Sections 15 and 16 above
notwithstanding, Landlord’s obligation to restore the Premises after a casualty
or condemnation shall be subject to the consent and prior rights of any
Mortgagee.

 

20.                               Tenant’s Certificate; Financial Information;
Other Disclosures by Tenant

 

(a)                                 Within 10 business days after Landlord’s
request from time to time, (a) Tenant shall execute, acknowledge and deliver to
Landlord, for the benefit of Landlord, Mortgagee, any prospective Mortgagee, and
any prospective purchaser of Landlord’s interest in the Property, an estoppel
certificate in the form of attached Exhibit C (or other form reasonably
requested by Landlord), modified as necessary to accurately state the facts
represented, and (b) Tenant shall furnish to Landlord, Landlord’s Mortgagee,
prospective Mortgagee and/or prospective purchaser reasonably requested
financial information, subject to Tenant’s prior receipt of a commercially
reasonable nondisclosure agreement from the intended recipient(s) of such
financial statement.  In the event Tenant is publicly traded and its financial
information is publically available, Tenant may satisfy this requirement by
providing Landlord with the link(s) to Tenant’s SEC financial reports.

 

(b)                                 Tenant agrees to reasonably cooperate with
Landlord to provide information reasonably required or requested by Landlord to
be provided to a regulatory or other recognized entity for the purpose of
obtaining accreditation of the Building or the Property for any so-called “green
initiative” such as LEED certification, which cooperation shall include, without
limitation, providing electric consumption data or other relevant data in proper
format for reporting to the U.S. Green Building Council (or similar or successor
authority selected by Landlord), provided that Tenant shall not be required to
incur any material costs (including investment of time by Tenant’s employees) in
connection with such compliance.

 

21.                               Surrender

 

(a)                                 On the date on which this Lease expires or
terminates, Tenant shall return possession of the Premises to Landlord in good
broom-clean condition, except for ordinary wear and tear, Landlord’s repair,
maintenance and replacement obligations and casualty damage that Tenant is not
required to remedy under this Lease.  Prior to the expiration or termination of
this Lease, Tenant shall remove from the Property all furniture, trade fixtures,
equipment, wiring and cabling (unless Landlord directs Tenant otherwise), and
all other personal property installed by or on behalf of Tenant or its assignees
or subtenants.  Tenant shall repair any damage resulting from such removal and
shall restore the Property to good order and condition.  Any of Tenant’s
personal property not removed as required shall be deemed abandoned, and
Landlord, at Tenant’s expense, may remove, store, sell or otherwise dispose of
such property in such manner as Landlord may see fit and/or Landlord may retain
such property or sale proceeds as its property.  If Tenant does not return
possession of the Premises to Landlord in the condition required under this
Lease, Tenant shall pay Landlord all resulting damages Landlord may suffer.

 

(b)                                 If Tenant remains in possession of the
Premises after the expiration or termination of this Lease, Tenant’s occupancy
of the Premises shall be that of a tenancy at will.  Tenant’s occupancy during
any holdover period shall otherwise be subject to the provisions of this Lease
(unless clearly inapplicable), except that the Monthly Rent shall be 150% of the
Monthly Rent payable for the last full calendar month immediately preceding the
holdover.  No holdover or payment by Tenant after the expiration or termination
of this Lease shall operate to extend the Term or prevent Landlord from
immediate recovery of possession of the Premises by summary

 

10

--------------------------------------------------------------------------------


 

proceedings or otherwise.  Any provision in this Lease to the contrary
notwithstanding, any holdover by Tenant shall constitute a default on the part
of Tenant under this Lease entitling Landlord to exercise, without obligation to
provide Tenant any notice or cure period, all of the remedies available to
Landlord in the event of a Tenant default, and Tenant shall be liable for all
damages, including consequential damages, that Landlord suffers as a result of
the holdover.

 

22.                               Defaults — Remedies

 

(a)                                 It shall be an Event of Default:

 

(i)                                     If Tenant does not pay in full when due
any and all Rent and, except as provided in Section 22(c) below, Tenant fails to
cure such default on or before the date that is 5 business days after Landlord
gives Tenant notice of default

 

(ii)                                  If Tenant fails to observe and perform or
otherwise breaches any other provision of this Lease, and Tenant fails to cure
the default on or before the date that is 21 days after Landlord gives Tenant
notice of default; provided, however, if the default cannot reasonably be cured
within 21 days following Landlord’s giving of notice, Tenant shall be afforded
additional reasonable time (not to exceed 60 days following Landlord’s notice)
to cure the default if Tenant begins to cure the default within 21 days
following Landlord’s notice and continues diligently in good faith to completely
cure the default; or

 

(iii)                               If Tenant becomes insolvent or makes a
general assignment for the benefit of creditors or offers a settlement to
creditors, or if a petition in bankruptcy or for reorganization or for an
arrangement with creditors under any federal or state law is filed by or against
Tenant, or a bill in equity or other proceeding for the appointment of a
receiver for any of Tenant’s assets is commenced, or if any of the real or
personal property of Tenant shall be levied upon; provided that any proceeding
brought by anyone other than Landlord or Tenant under any bankruptcy,
insolvency, receivership or similar law shall not constitute an Event of Default
until such proceeding has continued unstayed for more than 60 consecutive days.

 

(b)                                 If an Event of Default occurs, in addition
to all other rights and remedies available to Landlord at law, in equity, by
statute or otherwise, Landlord shall have the following rights and remedies:

 

(i)                                     Landlord, without any obligation to do
so, may elect to cure the default on behalf of Tenant, in which event Tenant
shall reimburse Landlord upon demand for any sums paid or costs incurred by
Landlord (together with an administrative fee of 15% thereof) in curing the
default, plus interest at the Interest Rate from the respective dates of
Landlord’s incurring such costs, which sums and costs together with interest at
the Interest Rate shall be deemed additional Rent;

 

(ii)                                  To enter and repossess the Premises, by
breaking open locked doors if necessary, and remove all persons and all or any
property, in accordance with applicable law, without being liable for
prosecution or damages.  Landlord may, at Landlord’s option, make reasonable
Alterations and repairs in order to relet the Premises and relet all or any
part(s) of the Premises for Tenant’s account.  Tenant agrees to pay to Landlord
on demand any deficiency (taking into account all reasonable costs incurred by
Landlord) that may arise by reason of such reletting.  In the event of reletting
without termination of this Lease, Landlord may at any time thereafter elect to
terminate this Lease for such previous breach;

 

(iii)                               In connection with a termination of the
Lease only, to accelerate the Rent for the balance of the Term, and declare the
same to be immediately due and payable, provided that such accelerated Rent
shall be reduced by the fair market value of the Premises (less costs reasonably
anticipated by Landlord in connection with such reletting including, but not
limited to, brokerage commissions and necessary alterations to the Premises) and
discounted to present value at the rate of 4% per annum; and

 

(iv)                              To terminate this Lease and the Term.

 

(c)                                  Any provision to the contrary in this
Section 22 notwithstanding (i) Landlord shall not be required to give Tenant the
notice and opportunity to cure provided in Section 22(a)(i)  above more than
twice in any

 

11

--------------------------------------------------------------------------------


 

consecutive 12-month period, and thereafter in connection with any late payment
within such 12-month period, Landlord may declare an Event of Default without
affording Tenant any of the notice and cure rights provided under this Lease,
and (ii) Landlord shall not be required to give such notice prior to exercising
its rights under Section 22(b)(i) if Tenant fails to comply with the provisions
of Sections 13 or 20 or in an emergency.

 

(d)                                 No waiver by Landlord of any breach by
Tenant shall be a waiver of any subsequent breach, nor shall any forbearance by
Landlord to seek a remedy for any breach by Tenant be a waiver by Landlord of
any rights and remedies with respect to such or any subsequent breach.  Efforts
Landlord makes to mitigate the damages caused by Tenant’s default, if any, shall
not constitute a waiver of Landlord’s right to recover damages hereunder.  No
right or remedy herein conferred upon or reserved to Landlord is intended to be
exclusive of any other right or remedy provided herein or by law, but each shall
be cumulative and in addition to every other right or remedy given herein or now
or hereafter existing at law or in equity.  No payment by Tenant or receipt or
acceptance by Landlord of a lesser amount than the total amount due Landlord
under this Lease shall be deemed to be other than on account, nor shall any
endorsement or statement on any check or payment be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of Rent due, or Landlord’s right to
pursue any other available remedy.

 

(e)                                  If either party commences an action against
the other party arising out of or in connection with this Lease, the prevailing
party shall be entitled to have and recover from the other party attorneys’
fees, costs of suit, investigation expenses and discovery costs, including costs
of appeal.

 

(f)                                   Landlord and Tenant waive the right to a
trial by jury in any action or proceeding based upon or related to, the subject
matter of this Lease.

 

(g)                                 Landlord shall not exercise any remedies
otherwise available to Landlord under this Lease and/or at law or in equity
without having given Tenant the notices and allowed the cure periods expressly
in Section 22(a) above (except as provided in Section 22(c).  Landlord’s right
to accelerate rent shall be limited to the provision of Section 22(b)(iii).  Any
eviction or detainer action by Landlord with respect to Tenant’s right to use
the Premises, shall be conducted in accordance with proper statutory procedures.

 

(h)                                 Landlord shall use commercially reasonable
efforts to mitigate its damages resulting from an Event of Default by Tenant
under this Lease.  Landlord’s obligation to mitigate damages after a default by
Tenant under this Lease shall be satisfied in full if Landlord undertakes to
lease the Premises to another tenant (a “Substitute Tenant”) in accordance with
the following criteria:

 

(i)                                     Landlord shall have no obligation to
solicit or entertain negotiations with any other prospective tenants for the
Premises until Landlord obtains full and complete possession of the Premises
including, without limitation, the final and unappealable legal right to relet
the Premises free of any claim of Tenant.

 

(ii)                                  Landlord shall not be obligated to offer
the Premises to a prospective tenant when other premises in the Building
suitable for that prospective tenant’s use are (or soon will be) available.

 

(iii)                               Landlord shall not be obligated to enter
into a new lease under terms and conditions that are unacceptable to Landlord
under Landlord’s then current reasonable leasing policies for comparable space
in the Building.

 

(iv)                              Landlord shall not be obligated to enter into
a lease with any proposed tenant whose use would: (i) disrupt the tenant mix or
balance of the Building; (ii) violate any restriction, covenant, or requirement
contained in the lease of another tenant of the Building; (iii) adversely affect
the reputation of the Building; or (iv) be incompatible with the operation of
the Building as a first-class building.

 

(v)                                 Landlord shall not be obligated to enter
into a lease with any proposed Substitute Tenant which does not have, in
Landlord’s reasonable opinion, sufficient financial resources to operate the
Premises in a first-class manner.

 

12

--------------------------------------------------------------------------------


 

(vi)                              Landlord shall not be required to expend any
amount of money to alter, remodel, or otherwise make the Premises suitable for
use by a proposed Substitute Tenant unless:

 

1)                                     Tenant pays any such sum to Landlord in
advance of Landlord’s execution of a Substitute Lease with such Substitute
Tenant (which payment shall not be in lieu of any damages or other sums to which
Landlord may be entitled as a result of Tenant’s default under this Lease); or

 

2)                                     Landlord, in Landlord’s reasonable
business discretion, determines that any such expenditure is financially
justified in connection with entering into any such Substitute Lease.

 

Upon compliance with the above criteria regarding the releasing of the Premises
after an Event of Default by Tenant, Landlord shall be deemed to have fully
satisfied Landlord’s obligation to mitigate damages under this Lease and under
any law or judicial ruling in effect on the date of this Lease or at the time of
Tenant’s default, and Tenant waives and releases, to the fullest extent legally
permissible, any right to assert in any action by Landlord to enforce the terms
of this Lease, any defense, counterclaim, or rights of setoff or recoupment
respecting the mitigation of damages by Landlord, unless and to the extent
Landlord maliciously or in bad faith fails to act in accordance with the
requirements of this Section 22(h).

 

23.                               Tenant’s Authority

 

Tenant represents and warrants to Landlord that:  (a) Tenant is duly formed,
validly existing and in good standing under the laws of the state under which
Tenant is organized, and qualified to do business in the state in which the
Property is located, and (b) the person(s) signing this Lease are duly
authorized to execute and deliver this Lease on behalf of Tenant.

 

24.                               Liability of Landlord

 

The word “Landlord” in this Lease includes the Landlord executing this Lease as
well as its successors and assigns, each of which shall have the same rights,
remedies, powers, authorities and privileges as it would have had it originally
signed this Lease as Landlord.  Any such person or entity, whether or not named
in this Lease, shall have no liability under this Lease after it ceases to hold
title to the Premises except for obligations already accrued (and, as to any
unapplied portion of Tenant’s Security Deposit, Landlord shall be relieved of
all liability upon transfer of such portion to its successor in interest). 
Tenant shall look solely to Landlord’s successor in interest for the performance
of the covenants and obligations of the Landlord hereunder which subsequently
accrue, provided that the successor landlord has assumed this Lease.  Landlord
shall not be deemed to be in default under this Lease unless Tenant gives
Landlord notice specifying the default and Landlord fails to cure the default
within a reasonable period following Tenant’s notice.  Except for damages
directly caused by Landlord’s gross negligence or willful misconduct, Landlord
will not be liable to Tenant, its Agents, customers, clients, family members,
guests, or trespassers for any damage, compensation, or claim arising from
(i) the repairing of any portion of the Building, (ii) any interruption in the
use of the Premises or the Property, (iii) accident or damage resulting from the
use or operation (by Landlord, Tenant, or any other person or persons
whatsoever) of elevators, escalators, or heating, cooling, electrical, or
plumbing equipment or apparatus, (iv) the termination of this Lease because of
the destruction of the Premises or a taking or sale in lieu thereof by eminent
domain, (v) any casualty, robbery, theft, criminal act, or unexplained
disappearance, or (vi) any leakage in any part of the Premises or the rest of
the Building (including areas occupied by other tenants and occupants of the
Building), or from water, rain, or snow that may leak into, or flow from, any
part of the Premises or the rest of the Building, or from drains, pipes or
plumbing work in or about the Building.  In no event shall Landlord be liable to
Tenant for any loss of business or profits of Tenant or for consequential,
punitive or special damages of any kind.  Neither Landlord nor any principal of
Landlord nor any owner of the Property, whether disclosed or undisclosed, shall
have any personal liability with respect to any of the provisions of this Lease
or the Premises; Tenant shall look solely to the equity of Landlord in the
Property for the satisfaction of any claim by Tenant against Landlord.  The
foregoing limitation on Landlord’s liability shall not be deemed to constitute a
waiver by Tenant of any of Tenant’s nonmonetary legal or equitable remedies.

 

13

--------------------------------------------------------------------------------


 

25.                               Miscellaneous

 

(a)                                 The captions in this Lease are for
convenience only, are not a part of this Lease and do not in any way define,
limit, describe or amplify the terms of this Lease.

 

(b)                                 This Lease represents the entire agreement
between the parties hereto and there are no collateral or oral agreements or
understandings between Landlord and Tenant with respect to the Premises or the
Property.  No rights, easements or licenses are acquired in the Property or any
land adjacent to the Property by Tenant by implication or otherwise except as
expressly set forth in this Lease.  This Lease shall not be modified in any
manner except by an instrument in writing executed by the parties.  The
masculine (or neuter) pronoun and the singular number shall include the
masculine, feminine and neuter genders and the singular and plural number.  The
word “including” followed by any specific item(s) is deemed to refer to examples
rather than to be words of limitation.  The word “person” includes a natural
person, a partnership, a corporation, a limited liability company, an
association and any other form of business association or entity.  Both parties
having participated fully and equally in the negotiation and preparation of this
Lease, this Lease shall not be more strictly construed, nor any ambiguities in
this Lease resolved, against either Landlord or Tenant.

 

(c)                                  Each covenant, agreement, obligation, term,
condition or other provision contained in this Lease shall be deemed and
construed as a separate and independent covenant of the party bound by,
undertaking or making the same, not dependent on any other provision of this
Lease unless otherwise expressly provided.  All of the terms and conditions set
forth in this Lease shall apply throughout the Term unless otherwise expressly
set forth herein.

 

(d)                                 If any provisions of this Lease shall be
declared unenforceable in any respect, such unenforceability shall not affect
any other provision of this Lease, and each such provision shall be deemed to be
modified, if possible, in such a manner as to render it enforceable and to
preserve to the extent possible the intent of the parties as set forth herein. 
This Lease shall be construed and enforced in accordance with the laws of the
state in which the Property is located.

 

(e)                                  This Lease shall be binding upon and inure
to the benefit of Landlord and Tenant and their respective heirs, personal
representatives and permitted successors and assigns.  All persons liable for
the obligations of Tenant under this Lease shall be jointly and severally liable
for such obligations.

 

(f)                                   Tenant shall not record this Lease or any
memorandum without Landlord’s prior consent.  In the event this Lease or any
memorandum is recorded by or on behalf of Tenant, Tenant shall be responsible
for all costs, fees, expenses, and taxes incurred directly or indirectly related
thereto.

 

(g)                                 Where a party’s consent or approval is
required under the Lease such consent or approval shall not be unreasonably
withheld, delayed or conditioned unless the Lease specifically provides for such
consent to be at the consenting parties sole discretion.

 

26.                               Notices

 

Any notice, consent or other communication under this Lease shall be in writing
and addressed to Landlord or Tenant at their respective addresses specified in
Section 1 above (or to such other address as either may designate by notice to
the other) with a copy to any Mortgagee or other party designated by Landlord
(provided that Tenant has previously been provided with written notice of the
identity and address of such mortgagee and/or designee).  Copies of all notices
to Tenant should be directed to Maslon at 3300 Wells Fargo Center, 90 South
Seventh Street, Minneapolis, MN 55402-4140, attention Andy Jacobson.  Any notice
or demand given or made under this Lease shall be deemed to have been received:
(a) two (2) business days after the same was deposited in the United States
mail, certified, postage prepaid; (b) one (1) business day after deposit with a
nationally recognized overnight courier service (e.g., Federal Express),
overnight delivery costs prepaid; or (c) upon delivery if personally delivered. 
The giving of notice by Landlord’s attorneys, representatives and agents under
this Section shall be deemed to be the acts of Landlord.

 

27.                              Security Deposit

 

At the time of signing this Lease, Tenant shall deposit with Landlord the
Security Deposit to be retained by Landlord as cash security for the faithful
performance and observance by Tenant of the provisions of this Lease.  Tenant
shall not be entitled to any interest on the Security Deposit.  Landlord shall
have the right to commingle the

 

14

--------------------------------------------------------------------------------


 

Security Deposit with its other funds.  Landlord may use the whole or any part
of the Security Deposit for the payment of any amount as to which Tenant is in
default or to compensate Landlord for any loss or damage it may suffer by reason
of Tenant’s default under this Lease.  If Landlord uses all or any portion of
the Security Deposit as herein provided, within 10 days after demand, Tenant
shall pay Landlord cash in an amount equal to that portion of the Security
Deposit used by Landlord.  The Security Deposit, minus only amounts that
Landlord is entitled to retain as provided above, shall be returned to Tenant
within a reasonable time after the Expiration Date and surrender of the Premises
to Landlord.

 

28.                               Brokers

 

Each of Landlord and Tenant hereby represents and warrants to the other that it
has dealt with no real estate agents or brokers in connection with the
negotiation, execution and delivery of this Lease other than CBRE, Inc.
(“Landlord’s Broker”) and The Craig Company (“Tenant’s Broker”) and that no
brokerage fees or commissions are payable to any real estate agent or broker in
connection with the negotiation, execution and delivery of this Lease other than
to Landlord’s Broker and Tenant’s Broker.  Each of Landlord and Tenant shall
indemnify, defend, protect and hold the other harmless from and against any and
all losses, liabilities, damages, claims, costs and/or expenses (including,
without limitation, reasonable attorneys’ fees) that the other may incur or
suffer, or which may be asserted against the other, in connection with, or in
any way relating to, the inaccuracy of any representation or warranty made by it
in this Section.  Landlord shall pay all fees and commissions due and owing to
Landlord’s Broker and Tenant’s Broker in connection with the negotiation,
execution and delivery of this Lease pursuant to a separate written agreement
made prior to the date on which this Lease has been fully executed by Landlord
and Tenant between Landlord and Landlord’s Broker.

 

29.                               Extension Option.

 

Tenant shall have the option to extend the term of the Lease for one (1) term of
five (5) years.  Such extension term shall begin the first day following the
expiration of the Term.  Tenant shall have the right to exercise the extension
option conferred herein by giving Landlord notice at least one hundred eighty
(180) days prior to the expiration of the initial Term; provided that, at the
time of exercise of the extension option  no Event of Default has occurred which
remains uncured beyond applicable notice and cure periods.

 

The extension option shall be subject to all of the terms and conditions
contained in the Lease, except that Minimum Annual Rent during the renewal term
shall be at Market Rent.  “Market Rent” shall be the anticipated rate in effect
for the Premises as of the commencement of the renewal term, together with any
market rate increases during the renewal term, based upon the rents generally in
effect for renewed leases of space in the area in which the Building is located
of equivalent quality, size, utility and location, and taking into account the
length of the renewal term and the credit standing of Tenant.  Landlord shall
lease the Premises to Tenant in their then-current condition, and Landlord shall
not provide to Tenant any allowances (e.g., moving allowance, construction
allowance, free rent or the like) or other tenant inducements.  In the event
that Tenant shall exercise an option to renew the Lease, then the Market Rent
shall be agreed upon in a meeting of the parties hereto held at least
ninety (90) days prior to the expiration of the then current Term.  If the
parties are able to agree on an amount of Market Rent that is mutually
satisfactory, then such agreements shall be placed in writing and shall be
signed by the parties hereto and shall thereupon become a part of this Lease.

 

If the parties hereto are unable to agree upon the Market Rent at least
thirty (30) days prior to the commencement of the renewal term, then the
disagreement shall be promptly submitted to arbitration. In such event, each
party shall select an arbitrator having not less than ten (10) years’ actual
experience in the commercial real estate brokerage business, and the arbitrators
so selected shall immediately meet for the purpose of hearing and deciding the
dispute and fixing the relevant rate of rent.  If the two arbitrators selected
agree on Market Rent, their decision shall be binding on both parties.  If the
two arbitrators selected cannot agree on the Market Rent within
ten (10) business days after appointment (the “Initial Review Period”), but the
rates differ by less than five percent (5%), the Market Rent shall be the
average of the two rates.  If the rates differ by more than five percent (5%),
no later than five (5) business days following the expiration of the Initial
Review Period, the two arbitrators shall select a third arbitrator with
qualifications similar to their own.  Within ten (10) business days following
appointment, the third arbitrator shall select one of the two rental rates
promulgated by the first two arbitrators as the Market Rent.  If the arbitrators
cannot agree on the third arbitrator, they shall petition the presiding judge of
the local state court having jurisdiction

 

15

--------------------------------------------------------------------------------


 

to appoint such arbitrator to act as an umpire between the arbitrators selected
by Landlord and Tenant.  The decision of the third arbitrator or presiding
judge, as the case may be, shall be binding on both parties.  Landlord and
Tenant shall each be responsible to pay their respective arbitrators and will
share equally the cost of the third arbitrator.

 

Failure of Tenant to properly exercise any option herein granted shall be
construed as a waiver of all extension options herein granted, and the Lease
shall then terminate at the expiration of the then current Term.

 

30.                               Right of First Offer

 

Provided no Event of Default has occurred which remains uncured beyond
applicable notice and cure periods, Tenant shall have a right of first offer
with respect to any space in the Building which is contiguous to the Premises
that may become available (the “Expansion Space”), provided at least two
(2) years remain under the Term of this Lease.

 

Landlord shall notify Tenant in writing within thirty (30) days after the
Expansion Space becomes legally available to lease, or at Landlord’s option,
such earlier time as Landlord shall be in a position to project when the
Expansion Space will be legally available to lease, advising Tenant of such
projected date.  Tenant shall then have ten (10) business days in which to
notify Landlord in writing exercising Tenant’s right to lease the Expansion
Space on the terms described herein.  If Tenant exercises the right to lease the
Expansion Space, said lease and the rent on the Expansion Space shall commence
the later of thirty (30) days after Tenant’s notice exercising the right, or the
date the Expansion Space is available for occupancy, and shall continue for the
duration of the Term of the Lease.  The right to lease the Expansion Space
shall, at Landlord’s election, be null and void if an Event of Default has
occurred which remains uncured beyond applicable notice and cure periods, at the
date Landlord would otherwise notify Tenant of the availability of the Expansion
Space or at any time thereafter and prior to commencement of the lease for the
Expansion Space.

 

If Tenant exercises this right of first opportunity, the Expansion Space shall
be added to the Premises on the terms contained in the Lease, except that
(a) the Minimum Annual Rent for the Expansion Space shall be the Market Rent for
such space, or, if greater, the scheduled rates then applicable to the Premises
under the Lease (provided that such amount shall be reasonably adjusted to take
into account any allowance provided to Tenant and amortized over the Term of the
Lease to the extent that a corresponding allowance is not provided with respect
to the Expansion Space); and (b) the parties shall negotiate (i) any tenant
improvements or improvement allowance for the Expansion Space as an element of
the determination of the Market Rent for the Expansion Space; and (ii) a work
letter addressing the procedure for preparation and approval of the plans for
any tenant improvements in the Expansion Space, as well as the construction
thereof.  “Market Rent” shall be the anticipated rate in effect for the
Expansion Space as of the commencement of the term therefor, together with any
market rate increases thereafter, based upon the rents generally in effect for
new leases of space in the area in which the Building is located of equivalent
quality, size, utility and location, and taking into account the length of the
term and the credit standing of Tenant.  Landlord shall not provide to Tenant
any allowances (e.g., moving allowance, construction allowance, free rent or the
like) or other tenant inducements.  If the parties are able to agree on a Market
Rate and other terms that are mutually satisfactory, then such agreements shall
be placed in writing and shall be signed by the parties hereto and shall
thereupon become a part of this Lease.

 

If the parties are unable to agree upon the Market Rent and other terms at least
thirty (30) days prior to the effective date of any expansion of the Premises,
then the disagreement shall be promptly submitted to arbitration  in the same
manner as provided in Section 29 above.

 

The foregoing right shall apply only with respect to the entire Expansion Space
and may not be exercised with respect to only a portion thereof, unless only a
portion thereof shall first become available (in which case, the foregoing
expansion right shall apply to such portions of the Expansion Space, as the same
become legally available to lease).  If Tenant shall fail to exercise such
expansion right, after notice by Landlord of the availability of the Expansion
Space, as provided herein, such right shall be deemed to have lapsed and expired
and shall be of no further force or effect.  Landlord may thereafter freely
lease all or a portion of the Expansion Space to any other party, at any time,
on any terms, in Landlord’s sole discretion.  The foregoing expansion right
shall be subject to the existing tenants’ or occupants’ of the Expansion Space
renewing their existing leases, whether pursuant to an option to extend
previously granted or otherwise, and in all events is subject and subordinate to
any existing rights of any

 

16

--------------------------------------------------------------------------------


 

other parties to lease the Expansion Space, if such existing rights have already
been granted prior to the date of this Lease.

 

If Tenant shall exercise the expansion right granted herein, Landlord does not
guarantee that the Expansion Space will be available on the commencement date
for the lease thereof, and Landlord shall not be in default of its obligations
hereunder, if the then-existing occupants of the Expansion Space shall hold
over, or if the Expansion Space is not available for any other reason beyond
Landlord’s reasonable control.  In such event, Rent with respect to the
Expansion Space shall be abated until Landlord legally delivers the same to
Tenant, as Tenant’s sole recourse; provided, however Tenant shall have the right
to rescind its exercise of its option for such Expansion Space if the delivery
is delayed by more than 180 days.  Tenant’s exercise of such expansion right
shall not operate to cure any Event of Default, nor to extinguish or impair any
rights or remedies of Landlord arising by virtue of such Event of Default.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

17

--------------------------------------------------------------------------------


 

Landlord and Tenant have executed this Lease on the respective date(s) set forth
below.

 

 

Landlord:

 

 

 

LSOP 3 MN 3, LLC

 

 

 

 

 

By:

/s/ Barry P. Marcus

 

Name:

Barry P. Marcus

 

Title:

Senior Vice President

 

 

Date signed:

 

 

 

 

 

4/1/15

 

 

 

 

 

 

 

 

Date signed:

 

Tenant:

 

 

 

3/31/15

 

NORTECH SYSTEMS, INC.

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rich Wasielewski

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

18

--------------------------------------------------------------------------------


 

Rider 1 to Lease Agreement

 

(Multi-Tenant Office)

 

ADDITIONAL DEFINITIONS

 

“ADA” means the Americans With Disabilities Act of 1990 (42 U.S.C. § 1201 et
seq.), as amended and supplemented from time to time.

 

“Affiliate” means (i) any entity controlling, controlled by, or under common
control of, Tenant, (ii) any successor to Tenant by merger, consolidation or
reorganization, and (iii) any purchaser of all or substantially all of the stock
or assets of Tenant as a going concern.

 

“Agents” of a party means such party’s employees, agents, representatives,
contractors, licensees or invitees.

 

“Alteration” means any addition, alteration or improvement to the Premises or
Property, as the case may be, including, without limitation, the Tenant
Improvements.

 

“Building Rules” means the rules and regulations attached to this Lease as
Exhibit B as they may be amended by Landlord from time to time.

 

“Building Systems” means any electrical, mechanical, structural, plumbing,
heating, ventilating, air conditioning, sprinkler, life safety, security or
other systems serving the Building.

 

“Common Areas” means all areas and facilities as provided by Landlord from time
to time for the use or enjoyment of all tenants in the Building or Property,
including, if applicable, lobbies, hallways, restrooms, elevators, driveways,
sidewalks, parking, loading and landscaped areas.

 

“Environmental Laws” means all present or future federal, state or local laws,
ordinances, rules or regulations (including the rules and regulations of the
federal Environmental Protection Agency and comparable state agency) relating to
the protection of human health or the environment.

 

“Event of Default” means a default described in Section 22(a) of this Lease that
is not cured within the specified cure period.

 

“Hazardous Materials” means pollutants, contaminants, toxic or hazardous wastes
or other materials the removal of which is required or the use of which is
regulated, restricted, or prohibited by any Environmental Law.

 

“Interest Rate” means interest at lesser of (i) the rate of 1% per month or
(ii) the maximum rate permitted by Laws.

 

“Land” means the lot or plot of land on which the Building is situated or the
portion thereof allocated by Landlord to the Building.

 

“Laws” means all laws, ordinances, rules, orders, regulations, guidelines and
other requirements of federal, state or local governmental authorities or of any
private association or contained in any restrictive covenants or other
declarations or agreements, now or subsequently pertaining to the Property or
the use and occupation of the Property.

 

“Lease Year” means the period from the Commencement Date through the succeeding
12 full calendar months (including for the first Lease Year any partial month
from the Commencement Date until the first day of the first full calendar month)
and each successive 12-month period thereafter during the Term.

 

“Maintain” means to provide such maintenance, repair and, to the extent
necessary and appropriate, replacement, as may be needed to keep the subject
property in good condition and repair.

 

“Monthly Rent” means the monthly installment of Minimum Annual Rent plus the
monthly installment of estimated Annual Operating Expenses payable by Tenant
under this Lease.

 

1

--------------------------------------------------------------------------------


 

“Mortgage” means any mortgage, deed of trust or other lien or encumbrance on
Landlord’s interest in the Property or any portion thereof, including without
limitation any ground or master lease if Landlord’s interest is or becomes a
leasehold estate.

 

“Mortgagee” means the holder of any Mortgage, including any ground or master
lessor if Landlord’s interest is or becomes a leasehold estate.

 

“Normal Business Hours” means 8:00 a.m. to 6:00 p.m., Monday through Friday, and
8:00 a.m. to 12:00 p.m. Saturday legal holidays excepted.

 

“Operating Expenses” means all costs, fees, charges and expenses incurred or
charged by Landlord in connection with the operation, maintenance and repair of,
and services provided to, the Property, including, but not limited to, (i) the
charges at standard retail rates for any services provided by Landlord pursuant
to Section 7 of this Lease, (ii) the cost of insurance carried by Landlord
allocable to the Building together with the cost of any commercially reasonable
deductible paid by Landlord in connection with an insured loss, which is
allocable to the Building, (iii) Landlord’s cost to Maintain the Property,
(iv) the cost of trash collection or recycling programs instituted at the
Building, (v) to the extent not otherwise payable by Tenant pursuant to
Section 5 of this Lease, all levies, taxes (including real estate taxes, sales
taxes and gross receipt taxes), assessments, association dues, liens, license
and permit fees, together with the reasonable cost of contesting any of the
foregoing, which are applicable to the Term, and which are imposed by any
authority or under any Law, or pursuant to any recorded covenants or agreements,
upon or with respect to the Property, or any improvements thereto, or directly
upon this Lease or the Rent or upon amounts payable by any subtenants or other
occupants of the Premises, or against Landlord because of Landlord’s estate or
interest in the Property, (vi) the annual amortization (over their estimated
economic useful life or payback period, whichever is shorter) of the costs
(including reasonable financing charges) of necessary capital improvements or
replacements (a) required by any Laws, (b) made for the purpose of reducing
Operating Expenses, or (c) made for the purpose of directly enhancing the safety
of tenants in the Building, (vii) a commercially reasonable management and
administrative fee, and (viii) building security services.  The foregoing
notwithstanding, Operating Expenses will not include:  (i) depreciation on the
Building, (ii) financing and refinancing costs (except as provided above),
interest on debt or amortization payments on any mortgage, or rental under any
ground or underlying lease, (iii) leasing commissions, advertising expenses,
tenant improvements or other costs directly related to the leasing of the
Property, (iv) bad debts or costs incurred trying to collect bad debts;
(v) costs related to any judgment or mechanics liens against the Property,
(vi) interest and late charges, penalties, or fines in connection with any
delinquent payment of real estate taxes by Landlord; or (vii) income, excess
profits, gift, transfer registration or corporate capital stock tax imposed or
assessed upon Landlord, unless such tax or any similar tax is levied or assessed
in lieu of all or any part of any taxes includable in Operating Expenses above. 
If Landlord elects to prepay real estate taxes during any discount period,
Landlord shall be entitled to the benefit of any such prepayment.  Landlord
shall have the right to directly perform (by itself or through an affiliate) any
services provided under this Lease provided that the Landlord’s charges included
in Operating Expenses for any such services shall not exceed competitive market
rates for comparable services.

 

“Property” means the Land, the Building, the Common Areas, and all appurtenances
to them.

 

“Rent” means the Minimum Annual Rent, Annual Operating Expenses and any other
amounts payable by Tenant to Landlord under this Lease.

 

“Taken” or “Taking” means acquisition by a public authority having the power of
eminent domain by condemnation or conveyance in lieu of condemnation.

 

“Tenant’s Share” means the percentage obtained by dividing the rentable square
feet of the Premises by the rentable square feet of the Building, as set forth
in Section 1 of this Lease.

 

“Transfer” means (i) any assignment, transfer, pledge or other encumbrance of
all or a portion of Tenant’s interest in this Lease, (ii) any sublease, license
or concession of all or a portion of Tenant’s interest in the Premises, or
(iii) any transfer of a direct or indirect controlling interest in Tenant.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PLAN SHOWING PREMISES

 

[g89301ki05i001.gif]

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

BUILDING RULES

 

1.                                      Any sidewalks, lobbies, passages,
elevators and stairways shall not be obstructed or used by Tenant for any
purpose other than ingress and egress from and to the Premises.  Landlord shall
in all cases retain the right to control or prevent access by all persons whose
presence, in the judgment of Landlord, shall be prejudicial to the safety, peace
or character of the Property.

 

2.                                      The toilet rooms, toilets, urinals,
sinks, faucets, plumbing or other service apparatus of any kind shall not be
used for any purposes other than those for which they were installed, and no
sweepings, rubbish, rags, ashes, chemicals or other refuse or injurious
substances shall be placed therein or used in connection therewith or left in
any lobbies, passages, elevators or stairways.

 

3.                                      Tenant shall not impair in any way the
fire safety system and shall comply with all security, safety, fire protection
and evacuation procedures and regulations established by Landlord or any
governmental agency.  No person shall go on the roof without Landlord’s prior
written permission.

 

4.                                      Skylights, windows, doors and transoms
shall not be covered or obstructed by Tenant, and Tenant shall not install any
window covering which would affect the exterior appearance of the Building,
except as approved in writing by Landlord.  Tenant shall not remove, without
Landlord’s prior written consent, any shades, blinds or curtains in the
Premises.

 

5.                                      Without Landlord’s prior written
consent, Tenant shall not hang, install, mount, suspend or attach anything from
or to any sprinkler, plumbing, utility or other lines.  If Tenant hangs,
installs, mounts, suspends or attaches anything from or to any doors, windows,
walls, floors or ceilings, Tenant shall spackle and sand all holes and repair
any damage caused thereby or by the removal thereof at or prior to the
expiration or termination of the Lease.

 

6.                                      Tenant shall not change any locks nor
place additional locks upon any doors without the prior written consent of
Landlord.  Landlord shall be provided with a key to any such changed or
additional locks.

 

7.                                      Tenant shall not use nor keep in the
Building any matter having an offensive odor, nor explosive or highly flammable
material, nor shall any animals other than handicap assistance dogs in the
company of their masters be brought into or kept in or about the Property.

 

8.                                      If Tenant desires to introduce
electrical, signaling, telegraphic, telephonic, protective alarm or other wires,
apparatus or devices, Landlord shall reasonably direct where and how the same
are to be placed, and except as so directed, no installation boring or cutting
shall be permitted.  Landlord shall have the right to prevent and to cut off the
transmission of excessive or dangerous current of electricity or annoyances into
or through the Building or the Premises and to require the changing of wiring
connections or layout at Tenant’s expense, to the extent that Landlord may deem
necessary, and further to require compliance with such reasonable rules as
Landlord may establish relating thereto, and in the event of non-compliance with
the requirements or rules, Landlord shall have the right immediately to cut
wiring or to do what it considers necessary to remove the danger, annoyance or
electrical interference with apparatus in any part of the Building.  All wires
installed by Tenant must be clearly tagged at the distributing boards and
junction boxes and elsewhere where required by Landlord, with the number of the
office to which said wires lead, and the purpose for which the wires
respectively are used, together with the name of the concern, if any, operating
same.  No machinery of any kind other than customary small business machines
shall be allowed in the Premises.  Tenant shall not use any method of heating,
air conditioning or air cooling other than that provided by Landlord.

 

9.                                      Tenant shall not place weights anywhere
beyond the safe carrying capacity of the Building which is designed to normal
office building standards for floor loading capacity.  Landlord shall have the
right to exclude from the Building heavy furniture, safes and other articles
which may be hazardous or to require them to be located at designated places in
the Premises.

 

10.                               The use of rooms as sleeping quarters is
strictly prohibited at all times.

 

11.                               Tenant shall comply with all reasonable and
nondiscriminatory parking regulations promulgated by Landlord from time to time
for the orderly use of the vehicle parking areas, including without limitation
the following:

 

B-1

--------------------------------------------------------------------------------


 

Parking shall be limited to automobiles, passenger or equivalent vans,
motorcycles, light four wheel pickup trucks and (in designated areas) bicycles. 
No vehicles shall be left in the parking lot overnight without Landlord’s prior
written approval.  Parked vehicles shall not be used for vending or any other
business or other activity while parked in the parking areas.  Vehicles shall be
parked only in striped parking spaces, except for loading and unloading, which
shall occur solely in zones marked for such purpose, and be so conducted as to
not unreasonably interfere with traffic flow within the Property or with loading
and unloading areas of other tenants.  Employee and tenant vehicles shall not be
parked in spaces marked for visitor parking or other specific use.  All vehicles
entering or parking in the parking areas shall do so at owner’s sole risk and
Landlord assumes no responsibility for any damage, destruction, vandalism or
theft.  Tenant shall cooperate with Landlord in any measures implemented by
Landlord to control abuse of the parking areas, including without limitation
access control programs, tenant and guest vehicle identification programs, and
validated parking programs, provided that no such validated parking program
shall result in Tenant being charged for spaces to which it has a right to free
use under its Lease.  Each vehicle owner shall promptly respond to any sounding
vehicle alarm or horn, and failure to do so may result in temporary or permanent
exclusion of such vehicle from the parking areas.  Any vehicle which violates
the parking regulations may be cited, towed at the expense of the owner,
temporarily or permanently excluded from the parking areas, or subject to other
lawful consequence.  Bicycles are not permitted in the Building.

 

12.                               Tenant and its Agents shall not smoke in the
Building or at the Building entrances and exits.

 

13.                               Tenant shall provide Landlord with a written
identification of any vendors engaged by Tenant to perform services for Tenant
at the Premises (examples: security guards/monitors, telecommunications
installers/maintenance), and all vendors shall be subject to Landlord’s
reasonable approval.  No mechanics shall be allowed to work on the Building or
Building Systems other than those engaged by Landlord.  Tenant shall permit
Landlord’s employees and contractors and no one else to clean the Premises
unless Landlord consents in writing.  Tenant assumes all responsibility for
protecting its Premises from theft and vandalism and Tenant shall see each day
before leaving the Premises that all lights are turned out and that the windows
and the doors are closed and securely locked.

 

14.                               Tenant shall comply with any reasonable
move-in/move-out rules provided by Landlord and with any rules provided by
Landlord governing access to the Building outside of Normal Business Hours. 
Throughout the Term, no furniture, packages, equipment, supplies or merchandise
of Tenant will be received in the Building, or carried up or down in the
elevators or stairways, except during such hours as shall be designated by
Landlord, and Landlord in all cases shall also have the exclusive right to
prescribe the method and manner in which the same shall be brought in or taken
out of the Building.

 

15.                               Tenant shall not place oversized cartons,
crates or boxes in any area for trash pickup without Landlord’s prior approval. 
Landlord shall be responsible for trash pickup of normal office refuse placed in
ordinary office trash receptacles only.  Excessive amounts of trash or other
out-of-the-ordinary refuse loads will be removed by Landlord upon request at
Tenant’s expense.

 

16.                               Tenant shall cause all of Tenant’s Agents to
comply with these Building Rules.

 

17.                               Landlord reserves the right to rescind,
suspend or modify any rules or regulations and to make such other rules and
regulations as, in Landlord’s reasonable judgment, may from time to time be
needed for the safety, care, maintenance, operation and cleanliness of the
Property.  Notice of any action by Landlord referred to in this section, given
to Tenant, shall have the same force and effect as if originally made a part of
the foregoing Lease.  New rules or regulations will not, however, be materially
or  unreasonably inconsistent with the proper and rightful enjoyment of the
Premises by Tenant under the Lease.

 

18.                               These Building Rules are not intended to give
Tenant any rights or claims in the event that Landlord does not enforce any of
them against any other tenants or if Landlord does not have the right to enforce
them against any other tenants and such nonenforcement will not constitute a
waiver as to Tenant.

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TENANT ESTOPPEL CERTIFICATE

 

Please refer to the documents described in Schedule 1 hereto, (the “Lease
Documents”) including the “Lease” therein described; all defined terms in this
Certificate shall have the same meanings as set forth in the Lease unless
otherwise expressly set forth herein.  The undersigned Tenant hereby certifies
that it is the tenant under the Lease.  Tenant hereby further acknowledges that
it has been advised that the Lease may be collaterally assigned in connection
with a proposed financing secured by the Property and/or may be assigned in
connection with a sale of the Property and certifies both to Landlord and to any
and all prospective mortgagees and purchasers of the Property, including any
trustee on behalf of any holders of notes or other similar instruments, any
holders from time to time of such notes or other instruments, and their
respective successors and assigns (the “Beneficiaries”) that as of the date
hereof:

 

1.                                      The information set forth in attached
Schedule 1 is true and correct.

 

2.                                      Tenant is in occupancy of the Premises
and, based on Tenant’s actual knowledge,  the Lease is in full force and effect,
and, except by such writings as are identified on Schedule l, has not been
modified, assigned, supplemented or amended since its original execution, nor
are there any other agreements between Landlord and Tenant concerning the
Premises, whether oral or written.

 

3.                                      Based on Tenant’s actual knowledge, all
conditions and agreements under the Lease to be satisfied or performed by
Landlord have been satisfied and performed.

 

4.                                      Tenant is not in default under the Lease
Documents, Tenant has not received any notice of default under the Lease
Documents, and, to Tenant’s knowledge, there are no events which have occurred
that, with the giving of notice and/or the passage of time, would result in a
default by Tenant under the Lease Documents.

 

5.                                     Tenant has not paid any Rent due under
the Lease more than one month in advance of the date due under the Lease and
Tenant has no rights of setoff, counterclaim, concession or other rights of
diminution of any Rent due and payable under the Lease except as set forth in
Schedule 1.

 

6.                                      To Tenant’s actual knowledge, there are
no uncured defaults on the part of Landlord under the Lease Documents, Tenant
has not sent any notice of default under the Lease Documents to Landlord, and
there are no events which have occurred that, with the giving of notice and/or
the passage of time, would result in a default by Landlord thereunder, and that
at the present time Tenant has no claim against Landlord under the Lease
Documents.

 

7.                                      Except as expressly set forth in Part G
of Schedule 1, there are no provisions for any, and Tenant has no, options with
respect to the Premises or all or any portion of the Property.

 

8.                                      No action, voluntary or involuntary, is
pending against Tenant under federal or state bankruptcy or insolvency law.

 

9.                                      The undersigned has the authority to
execute and deliver this Certificate on behalf of Tenant and acknowledges that
all Beneficiaries will rely upon this Certificate in purchasing the Property or
extending credit to Landlord or its successors in interest.

 

10.                               This Certificate shall be binding upon the
successors, assigns and representatives of Tenant and any party claiming through
or under Tenant and shall inure to the benefit of all Beneficiaries.

 

IN WITNESS WHEREOF, Tenant has executed this Certificate this          day of
                    , 2        .

 

 

 

 

Name of Tenant

 

 

 

By:

 

 

Title:

 

 

C-1

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO TENANT ESTOPPEL CERTIFICATE

 

Lease Documents, Lease Terms and Current Status

 

A.                                    Date of Lease:

 

B.                                    Parties:

 

1.                                      Landlord:

 

2.                                      Tenant:

 

C.                                    Premises:

 

D.                                    Modifications, Assignments, Supplements or
Amendments to Lease:

 

E.                                     Commencement Date:

 

F.                                      Expiration of Current Term:

 

G.                                    Option Rights:

 

H.                                   Security Deposit Paid to Landlord: $

 

I.                                        Current Minimum Annual Rent: $

 

J.                                        Current Annual Operating Expenses: $

 

K.                                   Current Total Rent: $

 

L.                                     Square Feet Demised:

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

WORK LETTER

 

This Work Letter (this “Work Letter”) is attached to and made a part of that
certain Lease (the “Lease”), between LSOP 3 MN 3, LLC (“Landlord”), and NORTECH
SYSTEMS, INC., (“Tenant”).  The terms used in this Work Letter that are defined
in the Lease shall have the same meanings as provided in the Lease.

 

1.                                      1.                                     
Definitions.

 

(a)                                 “Approved Working Drawings” shall mean the
working drawings attached hereto as Exhibit D-1.

 

(b)                                 “Excess Costs” shall mean Total Construction
Costs in excess of the Allowance.

 

(c)                                  “Initial Allowance” shall mean a one-time
tenant improvement allowance in an amount not to exceed $344,772.00.  In the
event the Total Construction Costs exceed the Initial Allowance, Landlord shall
make an additional allowance available to Tenant of up to $100,000.00 (the
“Additional Allowance”); provided that any portion of the Additional Allowance
that is used shall increase the Minimum Annual Rent based on an amortization
over the initial Term on a straight-line basis, together with interest thereon
at eight percent (8%) per annum, with such amortization to commence after the
Conditional Rent has expired.  The “Allowance” shall mean the Initial Allowance
and the Additional Allowance

 

(d)                                 “Substantial Completion” of the Premises
shall occur upon the completion of construction of the Tenant Improvements in
the Premises pursuant to the Approved Working Drawings, with the exception of
any punchlist items that do not materially interfere with Tenant’s ability to
occupy and use the Premises and any tenant fixtures, work-stations, built-in
furniture, or equipment to be installed by Tenant.  Substantial Completion shall
have occurred even though (a) minor details of construction, decoration,
landscaping or mechanical adjustments remain to be completed and/or (b) there is
a delay in the Substantial Completion of the Premises due to a “Tenant Delay” as
defined below.

 

(e)                                  “Tenant Delay” shall mean each day of delay
in the performance of the work that occurs because of (i) Tenant’s failure to
timely deliver or approve any required documentation; (ii) any change by Tenant
to the Approved Working Drawings; (iii) any specification by Tenant of materials
or installations in addition to or other than Landlord’s standard finish-out
materials or Tenant’s requirement for materials, components, finishes or
improvements that are not available in a commercially reasonable time;
(iv) postponement of any work at the request of Tenant; (iv)  the failure of
Tenant to pay, when due, any amounts required to be paid by Tenant; (v) Tenant’s
failure to attend any meeting with Landlord, any architect, design professional,
or any contractor, or their respective employees or representatives, as may be
required hereunder or otherwise necessary in connection with the preparation or
completion of any construction documents, such as the Approved Working Drawings,
or in connection with the performance of any work; or (vi) a breach by Tenant of
this Exhibit or the Lease.  Notwithstanding anything contained in this Lease to
the contrary, in the event of a Tenant’s Delay, the Commencement Date of the
Term of the Lease and the payment of Rent under the Lease shall be accelerated
by the number of days of such Tenant Delay, but in no event shall such
acceleration cause the Commencement Date to occur prior to June 1, 2015.

 

(f)                                   “Tenant Improvements” shall mean the
improvements to the Premises set forth in this Exhibit D.

 

(g)                                  “Tenant’s Representative” shall mean
Richard Wasielewski, who Tenant has appointed as its representative with full
power and authority to bind Tenant for all actions taken with regard to the
Tenant Improvements.  Tenant hereby ratifies all actions and decisions with
regard to the Tenant Improvements that the Tenant’s Representative may have
taken or made prior to the execution of this Work Letter.  Landlord shall not be
obligated to respond to or act upon any plan, drawing, change order or approval
or other matter relating to the Tenant Improvements until it has been executed
by Tenant’s Representative or a senior officer of Tenant.  Neither Tenant nor
Tenant’s Representative shall be authorized to direct Landlord’s general
contractor with respect to the Tenant Improvements, unless otherwise agreed to
in writing by Landlord.  In the event that Landlord’s general contractor
performs any such work under the direction of Tenant or Tenant’s Representative,
then Landlord shall have no liability for the cost of such work, the cost of
corrective work required as a result of such work, any delay that may result
from such work, or any other problem in connection with such work.

 

--------------------------------------------------------------------------------


 

(h)                                 “Total Construction Costs” shall mean the
entire cost of constructing the Tenant Improvements, including space planning
and preparation of the Approved Working Drawings, labor and materials,
electrical and other utility usage during construction, additional janitorial
services, trash removal, general tenant signage, related taxes and insurance
costs and the commercially competitive fees of any third party construction
manager.

 

2.                                      Allowance and Excess Costs Deposit.

 

(a)                                 Provided no uncured Event of Default then
exists, Landlord shall provide an amount up to the Allowance to be applied
toward Total Construction Costs.  The Allowance must be used within twelve (12)
months following the date of full execution of this Lease Agreement (the
“Allowance Outside Date”) or shall be deemed forfeited with no further
obligation by Landlord with respect thereto.  All Tenant Improvements for which
the Allowance has been made available shall be deemed Landlord’s property. 
Tenant shall not be entitled to use any portion of the Allowance for anything
other than Tenant Improvements, provided that any portion of the Allowance which
remains unused as of the Allowance Outside Date shall be applied as credit
toward Rent, as such amounts come due.

 

(b)                                 In no event shall Landlord be obligated to
make disbursements with respect to the Tenant Improvements in an amount that
exceeds the Allowance.  The Allowance shall not be disbursed to Tenant, but
shall be applied by Landlord to the payment of the Total Construction Costs, if,
as, and when the cost of the Tenant Improvements is actually incurred.

 

(c)                                  Upon the later to occur of Tenant’s
execution of this Lease or the date the Excess Costs have been determined and
approved, Tenant shall deliver to Landlord cash in the amount equal the Excess
Costs (the “Excess Costs Deposit”).  In the event that after such deposit by
Tenant, any revisions, changes, or substitutions shall be made to the Approved
Working Drawings or the Tenant Improvements at Tenant’s request, Tenant shall
pay any incremental costs that cause the Total Construction Costs to exceed the
Cost Proposal that arise in connection with such Tenant requested revisions,
changes or substitutions to Landlord within ten (10) days of Landlord’s request
as an addition to the Excess Costs Deposit.  Conversely, if changes to the
Approved Working Drawings or the Tenant Improvements cause the Total
Construction Costs to be reduced below the Cost Proposal and Tenant has
previously made an Excess Costs Deposit, Tenant shall be entitled to a refund of
the appropriate amount of such Excess Cost Deposit to account for such costs
savings.

 

(d)                                 In the event that the approved Cost Proposal
(subject to adjustment as provided above in Section 2(c)) should be less than
the Initial Allowance, then upon substantial completion of the Tenant
Improvements, Tenant shall be entitled to a credit against Tenant’s rental
obligations for the difference between such approved Cost Proposal and the
Initial Allowance.

 

3.                                      Punchlist.  Landlord will notify Tenant
when Landlord considers Substantial Completion to have occurred.  Within
three (3) business days thereafter, Landlord’s representative and Tenant’s
representative shall conduct a walk-through of the Premises and identify any
necessary touch-up work, repairs and minor completion items that are necessary
for final completion of the Tenant Improvements (the “Punchlist Items”). 
Neither Landlord’s representative nor Tenant’s representative shall unreasonably
withhold his or her agreement on Punchlist Items.  Landlord shall use reasonable
efforts to complete all Punchlist Items within thirty (30) days after agreement
thereon; however, Landlord shall not be obligated to engage overtime labor in
order to complete such items.

 

4.                                      Miscellaneous.

 

(a)                                 Unless otherwise indicated, all references
herein to a “number of days” shall mean and refer to calendar days.  If any item
requiring approval is timely disapproved by Landlord, the procedure for
preparation of the document and approval thereof shall be repeated until
Landlord approves the document.

 

(b)                                 Notwithstanding any provision to the
contrary contained in this Lease, if an Event of  Default has occurred at any
time prior to Substantial Completion, then (i) in addition to all other rights
and remedies granted to Landlord pursuant to this Lease, Landlord shall have the
right to cause the contractor to cease the construction of the Premises (in
which case, Tenant shall be responsible for any delay in Substantial Completion
caused by such work stoppage); and (ii) all other obligations of Landlord under
the terms of this Exhibit shall be delayed until such time, if any, as such
Event of Default may be cured.

 

5.                                      Cost Proposal.    Landlord shall provide
Tenant with a cost proposal in accordance with the Approved Working Drawings,
which cost proposal shall include, as nearly as possible, the cost of the Total
Construction Costs to be incurred in

 

--------------------------------------------------------------------------------


 

connection with the Tenant Improvements (“Cost Proposal”).  Landlord shall
obtain commercially competitive and reasonable pricing for the Tenant
Improvements in connection with the preparation of the Cost Proposal.  Tenant
shall notify Landlord whether it approves the Cost Proposal within
five (5) business days after Landlord’s submission thereof.  If Tenant
disapproves of the Cost Proposal, then Tenant shall notify Landlord thereof
specifying in reasonable detail the revisions to the Approved Working Drawings
to achieve the necessary cost savings.  If Tenant fails to notify Landlord that
it disapproves of the Cost Proposal within five (5) business days after the
submission thereof, then Tenant shall be deemed to have approved the Cost
Proposal as submitted if the Cost Proposal is less than the total Allowance or
disapproved such Cost Proposal if it is greater than the Allowance. Tenant’s
approval of the Cost Proposal shall be deemed approval of the Excess Costs
resulting therefrom.  Landlord acknowledges that, except to the extent the Total
Construction Costs are increased by Tenant requested change orders occurring
after Tenant’s approval of the Cost Proposal, Tenant shall have no liability for
any portion of the Total Construction Costs incurred by Landlord in excess
amounts set forth in the Cost Proposal.

 

6.                                      Construction.  Following approval of the
Cost Proposal Landlord shall promptly construct and complete the Tenant
Improvements in substantial accordance with the Approved Working Drawings. 
Subject to Tenant Delays, Landlord shall make commercially reasonable efforts to
substantially complete the Tenant Improvements by June 1, 2015.

 

7.                                      Possession.  Tenant, by taking
possession of the Premises, agrees that Landlord has satisfactorily performed
all work to be performed by it as hereinabove set forth, subject to the punch
list items as may be agreed to by Landlord and Tenant and latent defects.

 

8.                                      Early Access.  Landlord agrees that
Tenant shall be allowed access to the Premises during construction of the Tenant
Improvements (approximately fifteen (15) days prior to substantial completion)
to coordinate installation of Tenant’s wiring and equipment so long as such
access does not interfere with the Tenant Improvements being performed by
Landlord.  Such access shall be subject to all of the terms and conditions of
the Lease (including, without limitation, the obligation to obtain and provide
evidence of insurance pursuant to Section 8 of the Lease)  except that Tenant
shall have no obligation for payment of Minimum Annual Rent or Annual Operating
Expenses prior to the Commencement Date.

 

9.                                      SAC/WAC.  For avoidance of doubt, both
parties hereby acknowledge and agree that Landlord shall be solely responsible
for the costs of all water availability charges and sewer availability charges
(SAC and WAC) related to the Premises or the Tenant Improvements, provided that
Landlord shall have the right to apply the Allowance to such amounts.

 

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

--------------------------------------------------------------------------------


 

APPROVED WORKING DRAWINGS

 

[g89301ki07i001.jpg]

 

--------------------------------------------------------------------------------


 

[g89301ki07i002.jpg]

 

--------------------------------------------------------------------------------


 

[g89301ki07i003.jpg]

 

--------------------------------------------------------------------------------


 

[g89301ki07i004.jpg]

--------------------------------------------------------------------------------